FARMER, Judge.
We affirm the final judgment upon the jury verdict in favor of the defendant minor child in this personal injury action. In particular we find no abuse of discretion on the part of the trial judge in the jury selection and his refusal to strike jurors for cause.
The summary judgment in favor of the stepmother, however, should not have been granted. The deposition testimony of the witnesses Myers and Cherry demonstrated triable issues as to the stepmother’s power of control over the minor child and knowledge of the propensities to engage in the conduct which plaintiff has alleged caused him to suffer injury and damages. We therefore reverse for a trial on plaintiffs claim against the stepmother for her own negligence.
AFFIRMED IN PART AND REVERSED IN PART.
DOWNEY, J., and WALDEN, JAMES H., Senior Judge, concur.